Citation Nr: 1417598	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-40 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss disability.

3.  Entitlement to service connection for hypertension, claimed as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to an evaluation in excess of 50 percent for PTSD.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran had active service from October 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  In July 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This matter was previously before the Board in January 2012 at which time the Board denied the claim of entitlement to service connection for right ear hearing loss disability and denied the claim for an initial compensable evaluation for left ear hearing loss disability.  In addition, the Board remanded the issue of entitlement to service connection for rectal cancer, to include as secondary to Agent Orange and/or service connected posttraumatic stress disorder (PTSD), to the RO for further development.  Following development of this issue, the Board, in July 2013, denied the issue.  Thus, it is no longer in appellate status.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's January 2012 decision with respect to the issues of entitlement to service connection for right ear hearing loss disability and an initial compensable evaluation for left ear hearing loss disability was identified as having been potentially affected by an invalidated rule related to the duties of the VLJ that conducted the July 2011 Board hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in September 2013, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

The issues of entitlement to service connection for hypertension, claimed as secondary to PTSD, and entitlement to an evaluation in excess of 50 percent for PTSD are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right ear hearing loss disability was demonstrated on examination for entrance to service, and has not been shown by evidence to have been chronically aggravated by active service.

2.  The Veteran's left ear hearing loss disability has been shown to be manifested by no worse than Level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  Pre-existing right ear hearing loss disability was not chronically aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).

2.  The criteria for a compensable evaluation for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West); 38 C.F.R. § 3.102, 3.321, 4.85, 4.86 Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The United States Court of Appeals for Veterans Claims (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, with respect to the issues being decided herein, VA notified the Veteran in October 2009 and August 2011 of the information and evidence needed to substantiate and complete a claim for service connection for the disabilities being claimed, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  With respect to the issue of entitlement to an initial compensable rating for left ear hearing loss disability, since it is a downstream issue from that of service connection (for which an October 2009 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, post service treatment records and Social Security Administration records have been obtained.  He has been afforded VA examinations and the reports are deemed adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted, he was also afforded opportunities to attend a Board hearing which he attended in July 2011.  During this hearing, the undersigned discussed with the Veteran the issues on appeal at that time, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Applicable Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

A. Service Connection--Right Ear Hearing Loss Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) (2013); Wagner v. Principi, 370 F/ 3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  1153; 38 C.F.R. § 3.306(a) (2013).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). In this regard, temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and sensorineural hearing loss, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013)

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The United States Court of Appeals for Veterans Claims (Court), referring to its holding in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that ". . . the regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service."  Id. at 158.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran asserts that service connection is warranted for right ear hearing loss disability that he believes is due to in-service noise exposure. The record reflects that the Veteran served in Vietnam and military occupational specialties included that of a light vehicle drive and a vehicle mechanic. The record also shows that VA has conceded that the Veteran had in-service noise exposure.

The record establishes that current right ear hearing loss "disability" for VA purposes has been demonstrated subsequent to service, on VA audiometric examinations in October 2009 and May 2011, which reflect pure tone thresholds that ranged between 15 and 105 decibels. Speech discrimination ability (using the Maryland CNC Test) from such audiological testing was 92 percent and 88 percent respectively. 

The Veteran's October 1969 enlistment examination reflects that on audiological evaluation, he had the following pure tone thresholds, in decibels, on the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT

-5
-5
5
80

The Board notes that the 80 decibel auditory threshold at the 4000 Hz level constitutes impaired hearing.  Normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  Such finding also constitutes hearing loss "disability" for VA purposes during service.  See 38 C.F.R. § 3.385 (2013) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater.) As such, the Board notes that the presumption of soundness on enlistment as to right ear hearing ability does not attach, and service connection may be considered only on the basis of aggravation of right ear hearing loss in service. 

Nonetheless, although the Board observes that the Veteran indeed had right ear hearing loss disability on his entrance examination; there is no evidence that such hearing loss underwent any increase in service. The service treatment records are negative for any complaints or findings relative to right ear hearing loss. Further, the Veteran's June 1971 separation examination shows that he had the following pure tone thresholds, in decibels, on the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0

55

Such auditory thresholds, when compared to the findings on his October 1969 entrance examination report reflects that his right ear hearing improved at the 4000 Hertz levels. Moreover, in October 2009, a VA examiner, after reviewing the Veteran's claims file and noting the Veteran's history of military noise exposure, opined that, "[t]he etiology of his right ear hearing loss is not service related due to the pre-existing loss upon entrance, and it was not worsened upon separation.  Therefore military noise exposure less likely than not aggravated his right ear hearing loss."

The Board finds that such opinion is highly probative and competent medical evidence with respect to whether the Veteran's pre-existing right ear hearing loss was aggravated by service. Therefore, in the absence of any probative evidence to the contrary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's pre-existing right ear hearing loss was aggravated by service.

In conclusion, although the Veteran asserts that his current right ear hearing loss disability is related to service, he is not competent to provide an opinion requiring medical knowledge. He is competent to give evidence about what he experienced; for example, he is competent to report that was exposed to noise in service and has experienced increased right ear hearing loss since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that his statements as to the etiology of his right ear hearing loss are not credible because contemporaneous audiometric findings on entrance to, and separation from, service directly contradict such assertions. In sum, audiometric results are more probative than lay assertions of a decrease in auditory acuity.  As such, the negative evidence of record, including the October 2009 VA opinion, is of greater probative value than the Veteran's statements in support of his claim.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss disability and the claim must be denied. 

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application.

B.  Evaluation--Left Ear Hearing Loss Disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2013).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Here, the disability has not significantly changed and a uniformed evaluation is warranted.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85 of VA's Schedule for Rating Disabilities. Under, these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that a compensable evaluation is warranted for his service-connected left ear hearing loss disability.  At the outset, the Board observes that service connection for the disability at issue has been established effective from July 27, 2009.

In this case, the record reflects that the Veteran underwent VA audiometric examination in October 2009.  The relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT

15
25
60
100

Speech audiometry revealed speech recognition ability of 86 percent in the left ear.

The record reflects that the Veteran underwent VA audiometric examination in May 2011.  The relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT

25
20
65
95

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.

In reviewing the clinical evidence of record, the Board finds that the October 2009 and May 2011 audiological findings fail to demonstrate that a compensable evaluation is warranted for the Veteran's service-connected left ear hearing loss disability. In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level I hearing for the left ear.

In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (0 percent) is warranted. Consideration has also been given to an increased evaluation under the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2008). As stated above, an exceptional pattern of hearing impairment exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  However, because the puretone thresholds as found on the October 2009 and May 2011 VA examinations do not meet the above referenced requirements, the Board concludes that such findings do not represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2013).

The Board has carefully considered the Veteran's contentions. His assertions of left ear hearing difficulty are insufficient to establish entitlement to a higher evaluation for left ear hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The fact that his left ear hearing acuity is less than optimal does not by itself establish entitlement to a higher rating. To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.

Thus, although the Veteran asserts that his left ear hearing loss has increased in severity, he is not a licensed practitioner and is not competent to offer medical opinions.  See 38 C.F.R. § 4.85(a).  Accordingly, the Board finds that the competent findings on audiological evaluation in October 2009 and May 2011 are of greater probative value than the Veteran's statements regarding the severity of his left ear hearing loss disability. Therefore, based on the competent evidence of record, the Board concludes that the Veteran's left ear hearing loss disability symptomatology more nearly approximate the criteria for a noncompensable evaluation and that a staged rating is not warranted. Therefore, the Board finds that the preponderance of the evidence is against a compensable evaluation for left ear hearing loss disability, and the claim must be denied.

C.  Extraschedular Consideration 

The Board has considered whether this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Court of Appeals for Veterans Claims has held that audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, however, the evidence does not reflect that the disability at issue has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), in which the Court held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Hence, referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.



ORDER

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to a compensable initial evaluation for left ear hearing loss disability is denied. 


REMAND

In filing a claim for service connection for hypertension in August 2011, claimed as secondary to PTSD, the Veteran asserted that he was having problems controlling his blood pressure as a direct result of his PTSD.  He relayed that his counselor told him that high blood pressure and difficulty controlling high blood pressure were symptoms of PTSD.  On file is a VA outpatient clinic visit record in September 2011 noting that the Veteran was diagnosed as having hypertension in 2008 and was started on medication at that time.  It also reflects the Veteran's report of having a history of anxiety and elevated blood pressure readings after service.  In August 2010, the Veteran underwent a VA examination at which time the examiner rendered a negative nexus opinion between the Veteran's hypertension and service, including on a secondary basis as being caused by or proximately due to a service-connected condition; namely PTSD.  See 38 C.F.R. § 3.310(a).  However, an opinion was not provided as to the possibility of aggravation of a nonservice connected disability by a service connected disability.  In this regard, service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).  Accordingly, an addendum medical opinion must be obtained that addresses the aggravation question.  38 U.S.C.A. § 5103A(d).  

With respect to the RO's November 2011 rating determination denying a rating greater than 50 percent for PTSD, the Veteran, through his representative, filed a Notice of Disagreement with this determination in September 2012.  Accordingly, as no Statement of the Case has been issued in this matter, the Board is obligated to remand this issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Lastly, Virtual VA contains VA outpatient treatment records dated to March 2012.  Thus, an attempt should be made to associate with this appeal all outstanding treatment records from March 2012 to present.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

Based on the foregoing, the case is REMANDED for the following action:

1.  Obtain all relevant, outstanding medical records for the period from March 2012 to the present.  All records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed. 

2.  Request an addendum opinion from the August 2010 VA examiner or, if unavailable, by a VA physician, regarding the etiology of the Veteran's hypertension.  More specifically, the examiner/physician
should provide an opinion as to whether the Veteran's hypertension it is at least as likely as not caused or otherwise aggravated by service-connected PTSD.  If aggravation is found, the examiner is requested to provide the baseline level of severity prior to aggravation.  

Complete rationale must be provided for any opinion offered. 

3.  After the development requested has been completed, the review the addendum report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, implement corrective procedures.

4.  Take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the November 2011 rating decision that denied a rating greater than 50 percent for PTSD.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal in this matter if the Veteran wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

5.  The RO should also review the record and determine if the claim for service connection for hypertension, claimed as secondary to PTSD, can be granted.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case which includes the reasons for the determination and be afforded an opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


